Citation Nr: 0027535	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-05 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or upon 
housebound status.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance or to adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945 and from February 1950 to August 1966.  This matter came 
to the Board of Veterans' Appeals (Board) on appeal of 
decisions of the Department of Veterans Affairs Regional 
Office in Newark, New Jersey.


FINDING OF FACT

On October 10, 2000, the Board received a copy of the 
certificate of death showing that the veteran died on 
September [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 



